Citation Nr: 1411776	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-43 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for ankylosing spondylitis of the spine (cervical and sacroiliac).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1959 to January 1963 and from August 1964 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied entitlement to the benefits currently sought on appeal.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

Subsequent to the last Supplemental Statement of the Case issued in January 2013, additional evidence has been received.  In the January 2014 Appellant's Brief, the Veteran waived initial regional office consideration.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a travel board hearing on his October 2010 Form 9.  The Veteran was subsequently scheduled for a travel board hearing on June 19, 2013 before the undersigned Veterans Law Judge.  On the Hearing Response Form, dated June 13, 2013, the Veteran indicated that he would not be able to attend the scheduled hearing and requested to have the hearing rescheduled.  The Veteran stated that the hearing was scheduled too early in the morning and that he lived in a different state.  

The Veteran's travel board hearing was not rescheduled, as requested, and he was listed as failing to appear for the travel board hearing.

In the Veteran's representative's January 2014 Appellant's Brief, the representative stated that the Veteran requested his travel board hearing to be rescheduled, but that this never occurred.  The representative argued that the case should be remanded to reschedule the Veteran's hearing.

Based on the facts presented above, the Board finds that good cause has been presented and that the Veteran should be rescheduled for a travel board hearing before the Board.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing before the Board at the next available opportunity.  Notice of the hearing must be mailed to the Veteran and to his representative.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

